EXHIBIT 10.1

Execution Version

WAIVER AGREEMENT

          This WAIVER AGREEMENT (this “Agreement”), made and entered into as of
November 13, 2012, is by and between Electromed, Inc., a Minnesota corporation
(the “Borrower”), and U.S. Bank National Association, a national banking
association (the “Bank”).

RECITALS

          A.     The Bank and the Borrower entered into that certain Amended and
Restated Credit Agreement dated as of November 7, 2011, between the Bank and the
Borrower, as amended by that certain First Amendment to Credit Agreement dated
as of December 30, 2011, that certain Consent and Waiver and Second Amendment to
Credit Agreement dated as of May 14, 2012, and that certain Waiver and Third
Amendment to Credit Agreement dated as of September 28, 2012 (as further
amended, restated or otherwise modified from time to time, the “Credit
Agreement”).

          B.     Section 6.15 of the Credit Agreement forbids the Borrower from
permitting the Fixed Charge Coverage Ratio as of the last day of any fiscal
quarter for the four consecutive fiscal quarters ending on that date to be less
than 1.2 to 1.0. The Borrower has informed the Bank that the Fixed Charge
Coverage Ratio for the fiscal quarter ending September 30, 2012, is less than
1.2 to 1.0, which constitutes an Event of Default under Section 7.1(c) of the
Credit Agreement (the “FCCR Event of Default”).

          C.     Section 6.16 of the Credit Agreement forbids the Borrower from
permitting the Total Cash Flow Leverage Ratio as of the last day of any fiscal
quarter for the four consecutive fiscal quarters ending on that date to be more
than 3.5 to 1.0. The Borrower has informed the Bank that the Total Cash Flow
Leverage Ratio for the fiscal quarter ending September 30, 2012, is more than
3.5 to 1.0, which constitutes an Event of Default under Section 7.1(c) of the
Credit Agreement (the “TCFL Event of Default” and together with the FCCR Event
of Default, collectively, the “Existing Defaults”).

          The Bank has agreed to waive the Existing Defaults, subject to the
terms and conditions set forth in this Agreement.

AGREEMENT

          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:

          Section 1.     Capitalized Terms. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context otherwise requires.

--------------------------------------------------------------------------------



          Section 2.     Waiver.

 

 

 

          2.1.     Waiver. Upon the effectiveness of this Agreement pursuant to
Section 3 hereof, the Bank hereby waives the Existing Defaults.

 

 

 

          2.2.     Scope of Waiver. The waiver set forth in Section 2.1 hereof
is limited to the express terms thereof, and nothing herein shall be deemed a
consent or waiver by the Bank with respect to any other term, condition,
representation, or covenant applicable to the Borrower under the Credit
Agreement or any of the other agreements, documents, or instruments executed and
delivered in connection therewith, or of the covenants described therein. The
waiver set forth herein shall not be deemed to be a course of action upon which
the Borrower or its Subsidiaries may rely in the future.

          Section 3.     Effectiveness of Waiver. The waiver set forth in
Section 2.1 hereof shall become effective upon the delivery of, or compliance
with, the following:

 

 

 

          3.1.     This Agreement, duly executed by the Borrower and delivered
(including by way of telecopy or other electronic transmission (including by
e-mail in .pdf format), in each case with original signatures to follow promptly
thereafter) to the Bank.

 

 

 

          3.2.     The Borrower shall have satisfied such other conditions as
specified by the Bank, including payment of all unpaid legal fees and expenses
incurred by the Bank through the date of this Agreement in connection with the
Credit Agreement and this Agreement and requested to be paid by the Bank.

          Section 4.     Release, No Waiver, Representations, Warranties,
Authority, No Adverse Claim.

 

 

 

          4.1.     Release of Claims. The Borrower, for itself and on behalf of
its legal representatives, successors, and assigns, hereby (a) expressly waives,
releases, and relinquishes the Bank from any and all claims, offsets, defenses,
affirmative defenses, and counterclaims of any kind or nature whatsoever that
the Borrower has asserted, or might assert, against the Bank with respect to the
Obligations, the Credit Agreement (including as affected by this Agreement), and
any other Loan Document, in each case arising on or before the date hereof, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof, and (b) expressly covenants and agrees never
to institute, cause to be instituted, or continue prosecution of any suit or
other form of action or proceeding of any kind or nature whatsoever against the
Bank by reason of or in connection with any of the foregoing matters, claims, or
causes of action.

 

 

 

          4.2.     No Waiver. The execution of this Agreement and acceptance of
any documents related hereto shall not be deemed to be a waiver of any Default
or Event of Default under the Credit Agreement (other than as specifically set
forth in Section 2 of this Agreement) or breach, default, or event of default
under any Security Document or other document held by the Bank, whether or not
known to the Bank and whether or not existing on the date of this Agreement.

2

--------------------------------------------------------------------------------




 

 

 

          4.3.     Reassertion of Representations and Warranties, No Default.
The Borrower hereby represents that on and as of the date hereof and after
giving effect to this Agreement (a) all of the representations and warranties in
the Credit Agreement and the Security Documents are true, correct, and complete
in all material respects, without duplication as to any materiality modifiers,
qualifications, or limitations set forth in Article IV of the Credit Agreement,
in each case as of the date hereof as though made on and as of such date, except
(i) for changes permitted by the terms of the Credit Agreement and (ii) to the
extent that any such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date, and (b) there will
exist no Default or Event of Default under the Loan Documents as affected by
this Agreement on such date that the Bank has not expressly waived in writing.

 

 

 

          4.4.     Authority, No Conflict, No Consent Required. The Borrower
represents and warrants that it has the power, legal right, and authority to
enter into the Agreement and has duly authorized as appropriate the execution
and delivery of the Agreement by proper corporate action, and neither the
Agreement nor the agreements herein contravene or constitute a default under any
agreement, instrument, or indenture to which the Borrower is a party or a
signatory, any provision of the Borrower’s articles of incorporation or bylaws,
or any other agreement or requirement of law, or result in the imposition of any
Lien on any of its property under any agreement binding on or applicable to the
Borrower or any of its property except, if any, in favor of the Bank. The
Borrower represents and warrants that no consent, approval, or authorization of
or registration or declaration with any Person, including but not limited to any
governmental authority, is required in connection with the execution and
delivery of the Agreement or the performance of obligations of the Borrower
therein described, except for those that the Borrower has obtained or provided
and as to which the Borrower has delivered certified copies of documents
evidencing each such action to the Bank.

 

 

 

          4.5.     No Adverse Claim. The Borrower warrants, acknowledges, and
agrees that no events have taken place and no circumstances exist at the date
hereof that would give the Borrower a basis to assert a defense, offset, or
counterclaim to any claim of the Bank with respect to the Obligations.

          Section 5.     Affirmation of Loan Documents, Further References,
Affirmation of Security Interest. Each of the Bank and the Borrower acknowledge
and affirm that the Credit Agreement, the Security Documents, and each of the
other Loan Documents to which it is a party is hereby ratified and confirmed in
all respects and all terms, conditions, and provisions of each such Loan
Document shall remain unmodified and in full force and effect. The Borrower
confirms to the Bank that the Obligations are and continue to be secured by the
security interest granted in favor of the Bank under the Security Documents and
that all of the terms, conditions, provisions, agreements, requirements,
promises, obligations, duties, covenants, and representations of the Borrower
under such documents and any and all other documents and agreements entered into
with respect to the obligations under the Credit Agreement are hereby ratified,
assumed, and affirmed in all respects by the Borrower.

3

--------------------------------------------------------------------------------



          Section 6. Merger and Integration, Superseding Effect. This Agreement,
on and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Agreement all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Agreement shall control with respect to
the specific subjects hereof and thereof.

          Section 7.     Severability. Whenever possible, each provision of this
Agreement and any other statement, instrument, or transaction contemplated
hereby or relating hereto shall be interpreted so as to be effective, valid, and
enforceable under the applicable law of any jurisdiction, but if any provision
of this Agreement or any other statement, instrument, or transaction
contemplated hereby or relating hereto is held to be prohibited, invalid, or
unenforceable under the applicable law, such provision shall be ineffective in
such jurisdiction only to the extent of such prohibition, invalidity, or
unenforceability, without invalidating or rendering unenforceable the remainder
of such provision or the remaining provisions of this Agreement or any other
statement, instrument, or transaction contemplated hereby or relating hereto in
such jurisdiction, or affecting the effectiveness, validity, or enforceability
of such provision in any other jurisdiction.

          Section 8.     Successors. This Agreement shall be binding upon the
Borrower, the Bank, and their respective successors and assigns, and shall inure
to the benefit of the Borrower, the Bank, and the successors and assigns of the
Bank.

          Section 9.     Expenses. The Borrower shall pay the Bank, upon
execution of this Agreement, the fees and expenses as provided in Section 8.2 of
the Credit Agreement.

          Section 10.     Headings. The headings of various sections of this
Agreement are for reference only and shall not be deemed to be a part of this
Agreement.

          Section 11.     Counterparts. This Agreement may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document.

          Section 12.     Governing Law. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO
NATIONAL BANKS.

[The remainder of this page is intentionally left blank]

4

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date and year first above written.

 

 

 

 

BORROWER:

 

 

 

 

ELECTROMED, INC.

 

 

 

 

By:

/s/ Jeremy T. Brock

 

Name: Jeremy T. Brock

 

Title: Chief Financial Officer

 

 

 

 

BANK:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Daniel J. Miller

 

Name: Daniel J. Miller

 

Title: Vice President

Signature Page to Waiver

5

--------------------------------------------------------------------------------